DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 6 and 7 are objected to because of the following informalities:
Regarding claim 6, on line 7, the phrase “number of” is repeated twice and is redundant.
Regarding claim 7, on line 10, the phrase “one or more of” is repeated twice and is redundant.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11, 12, and 14-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong (U.S. 2022/0158770).  Hong teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a method for wireless communication at a user equipment (UE), 2comprising: 3receiving one or more downlink transmissions from a base station via a 4wireless connection with the base station” is anticipated by a UE of the non-terrestrial network (wireless connection) of Figure 10 that receives, from a base station, HARQ operation enabling indication information (downlink transmission) for indicating whether to enable a HARQ process operation as shown in step S1210 of Figure 12 and spoken of on page 8, paragraph [0129]; where the UE also receives a subsequent downlink signal (downlink transmission) from the base station as spoken of on page 9, paragraph [0149].
Lastly, “determining physical layer feedback for the one or more downlink 6transmissions, the physical layer feedback associated with a physical layer of a protocol stack 7at the UE; and transmitting the physical layer feedback in one or more higher layer communications with the base station using a higher layer in the protocol stack than the physical layer” is anticipated by the UE of Figure 10 that configures the HARQ process based on the HARQ operation enabling indication information and controls the HARQ operation (determining physical layer feedback) for a downlink signal according to the configured HARQ process as shown in steps S1220, S1230 of Figure 12 and spoken of on page 8, paragraph [0135], as well as page 9, paragraph [0138], and page 13, paragraph [0188]; where feedback information for the downlink signal may be transmitted through the MAC CE (higher layer communication) including acknowledgment information (physical layer feedback) for the downlink signal as spoken of on page 13, paragraph [0189]. 
Regarding claim 2, “wherein the one or more higher layer 2communications include a medium access control (MAC) layer communication, and wherein 3the transmitting the physical layer feedback comprises: 4transmitting a MAC control element (MAC-CE) that indicates feedback for 5one or more physical layer acknowledgment feedback processes” is anticipated by the UE of Figure 10 that configures the HARQ process based on the HARQ operation enabling indication information and controls the HARQ operation (determining physical layer feedback) for a downlink signal according to the configured HARQ process as shown in steps S1220, S1230 of Figure 12 and spoken of on page 8, paragraph [0135], as well as page 9, paragraph [0138], and page 13, paragraph [0188]; where feedback information for the downlink signal may be transmitted through the MAC CE (higher layer communication) including acknowledgment information (physical layer feedback) for the downlink signal as spoken of on page 13, paragraph [0189].
Regarding claim 3, “wherein the MAC-CE is identified by a 2reserved logical channel identification (LCID) or an extended LCID that is associated with 3acknowledgment feedback for the UE” is anticipated by the HARQ operation enabled for any MAC CE having associated LCID values as spoken of on page 10, paragraph [0158].
Regarding claim 4, “receiving, from the base station prior to the receiving the one or more 3downlink transmissions, configuration information that disables the physical layer feedback 4reports and that enables the higher layer communications for transmission of the physical 5layer feedback” is anticipated by the UE that receives HARQ process identification information (configuration information) that indicates HARQ operation configured to be enabled or disabled (disabling feedback reporting) among the HARQ processes configured in the UE as spoken of on page 8, paragraph [0131].
Regarding claim 5, “determining to transmit the physical layer feedback in the one or more higher 3layer communications based at least in part on an indication associated with communications between the UE and the base station” is anticipated by a base station of the non-terrestrial network of Figure 10 that transmits, to a UE, HARQ operation enabling indication information for indicating whether to enable a HARQ operation (indication) as spoken of on page 9, paragraph [0143].
Regarding claim 6, “wherein the indication associated with 2communications between the UE and the base station includes one or more of: 3a physical layer indication of an unsuccessful receipt of the one or more 4downlink transmissions, 5a number of feedback processes with a negative acknowledgment exceeds a 6threshold value, 7a number of number of transmissions for the same feedback process exceeds a 8threshold value, 9a physical layer indication of a synchronization error, 10an expiration of a timer associated with physical layer synchronization, 11a timing for a periodic indication of feedback, 12a request from the base station to transmit the physical layer feedback, 13or any combinations thereof” is anticipated by a base station of the non-terrestrial network of Figure 10 that transmits, to a UE, HARQ operation enabling indication information for indicating whether to enable a HARQ operation (request from base station to transmit feedback) as spoken of on page 9, paragraph [0143].
Regarding claim 7, “wherein the higher layer communications 2include one or more of: 3one or more fixed size data or information transmissions for reporting a 4predetermined number of physical layer acknowledgment feedback processes to the base 5station, 6a channel quality report associated with a number of feedback processes 7having a negative acknowledgment feedback status, 8one or more variable sized data or information transmissions that each provide 9an identification of one or more feedback processes, 10one or more of a feedback process identification and a number of times that 11data associated with the feedback process identification was attempted to be decoded at the 12UE, 13or any combinations thereof” is anticipated by the UE of the non-terrestrial network of Figure 10 that controls the transmission of the MAC CE to include confirmation information (fixed size data) that confirms to the base station that information has been received regarding enabling or disabling of SRS resources and/or channel state reporting as spoken of on page 13, paragraph [0187].
Regarding claim 11, “identifying that one or more conditions associated with the wireless 3connection indicate that the physical layer feedback is to be provided to the base station, 4wherein the physical layer feedback is transmitted responsive to the identifying” is anticipated by the UE of Figure 10 that configures the HARQ process based on the HARQ operation enabling indication information and controls the HARQ operation (determining physical layer feedback) for a downlink signal according to the configured HARQ process as shown in steps S1220, S1230 of Figure 12 and spoken of on page 8, paragraph [0135], as well as page 9, paragraph [0138], and page 13, paragraph [0188]; where feedback information for the downlink signal may be transmitted through the MAC CE (higher layer communication) including acknowledgment information (physical layer feedback) for the downlink signal as spoken of on page 13, paragraph [0189]; where the controlling of the HARQ operation is based on detection of packet propagation delay (wireless connection condition) due to stalling in the error correction process as a result of distance between the UE and base station/satellite as spoken of on page 7, paragraphs [0122]-[0123].
Regarding claim 12, “disabling, prior to the receiving the one or more downlink transmissions, 3physical layer reports of feedback for the wireless connection between the UE and the base 4station” is anticipated by the UE that receives HARQ process identification information that indicates HARQ operation configured to be enabled or disabled (disabling feedback reporting) among the HARQ processes configured in the UE as spoken of on page 8, paragraph [0131].
Regarding claim 14, “wherein the identifying comprises one or 2more of 3determining that a number of feedback processes for which decoding of an 4associated downlink transmission is unsuccessful exceeds a threshold number, 5receiving a synchronization error indication from the physical layer, 6determining that a timer associated with physical layer synchronization has 7expired, 8determining that a periodic physical layer feedback report is to be transmitted 9to the base station, wherein a periodic reporting interval is configured by the base station 10having a periodicity that is based at least in part on a propagation delay between the UE and 11the base station, 12receiving a request from the base station to transmit the physical layer 13feedback, 14or any combinations thereof” is anticipated by a base station of the non-terrestrial network of Figure 10 that transmits, to a UE, HARQ operation enabling indication information for indicating whether to enable (in response to a condition) a HARQ operation (request from base station to transmit feedback) as spoken of on page 9, paragraph [0143].
Regarding claim 15, “a method for wireless communication at a base station, comprising: 2transmitting one or more downlink communications to a user equipment (UE) 3via a wireless connection with the UE” is anticipated by a UE of the non-terrestrial network (wireless connection) of Figure 10 that receives, from a base station, HARQ operation enabling indication information (downlink transmission) for indicating whether to enable a HARQ process operation as shown in step S1210 of Figure 12 and spoken of on page 8, paragraph [0129]; where the UE also receives a subsequent downlink signal (downlink transmission) from the base station as spoken of on page 9, paragraph [0149]. 
“Receiving a physical layer feedback report in a higher layer communication 5from the UE, wherein the physical layer feedback is associated with a physical layer of a 6protocol stack at the UE that is a lower layer than one or more higher layers of the protocol 7stack” is anticipated by the UE of Figure 10 that configures the HARQ process based on the HARQ operation enabling indication information and controls the HARQ operation (determining physical layer feedback) for a downlink signal according to the configured HARQ process as shown in steps S1220, S1230 of Figure 12 and spoken of on page 8, paragraph [0135], as well as page 9, paragraph [0138], and page 13, paragraph [0188]; where feedback information (feedback report) for the downlink signal may be transmitted through the MAC CE (higher layer communication) to the base station including acknowledgment information (physical layer feedback) for the downlink signal as spoken of on page 13, paragraph [0189]. 
Lastly, “retransmitting one or more of the downlink communications to the UE based 9at least in part on the physical layer feedback report” is anticipated by the uplink feedback or HARQ feedback (feedback reporting) that is performed in relation to downlink transmission/retransmission on the PUCCH or the PUSCH as spoken of on page 6, paragraph [0101].
Regarding claim 16, “wherein the higher layer communication from 2the UE is a medium access control (MAC) layer communication that includes a MAC control 3element (MAC-CE) that indicates feedback for one or more physical layer acknowledgment 4feedback processes of the UE” is anticipated by the UE of Figure 10 that configures the HARQ process based on the HARQ operation enabling indication information and controls the HARQ operation (determining physical layer feedback) for a downlink signal according to the configured HARQ process as shown in steps S1220, S1230 of Figure 12 and spoken of on page 8, paragraph [0135], as well as page 9, paragraph [0138], and page 13, paragraph [0188]; where feedback information for the downlink signal may be transmitted through the MAC CE (higher layer communication) including acknowledgment information (physical layer feedback) for the downlink signal as spoken of on page 13, paragraph [0189].
Regarding claim 17, “configuring the UE to transmit the physical layer feedback report in the higher 3 layer communication based at least in part on one or more of: Attorney Docket No. PS095.01 (107922.1033)Qualcomm Ref. No. 202453 79 4a physical layer indication at the UE of an unsuccessful receipt of the one or 5more downlink transmissions, 6a number of feedback processes at the UE with a negative acknowledgment 7exceeds a threshold value, 8a physical layer indication of a synchronization error at the UE, 9an expiration at the UE of a timer associated with physical layer 10synchronization, 11a timing for a periodic indication of feedback, 12a request from the base station to transmit the physical layer feedback report, 13or any combinations thereof” is anticipated by a base station of the non-terrestrial network of Figure 10 that transmits, to a UE, HARQ operation enabling indication information for indicating whether to enable a HARQ operation (request from base station to transmit feedback) as spoken of on page 9, paragraph [0143].
Regarding claim 18, “identifying that one or more conditions associated with the wireless 3connection indicate that the physical layer feedback is to be provided to the base station, 4wherein the physical layer feedback is transmitted responsive to the identifying” is anticipated by the UE of Figure 10 that configures the HARQ process based on the HARQ operation enabling indication information and controls the HARQ operation (determining physical layer feedback) for a downlink signal according to the configured HARQ process as shown in steps S1220, S1230 of Figure 12 and spoken of on page 8, paragraph [0135], as well as page 9, paragraph [0138], and page 13, paragraph [0188]; where feedback information for the downlink signal may be transmitted through the MAC CE (higher layer communication) including acknowledgment information (physical layer feedback) for the downlink signal as spoken of on page 13, paragraph [0189]; where the controlling of the HARQ operation is based on detection of packet propagation delay (wireless connection condition) due to stalling in the error correction process as a result of distance between the UE and base station/satellite as spoken of on page 7, paragraphs [0122]-[0123].
Regarding claim 19, “disabling physical layer reports of the physical layer feedback prior to the 3transmitting the one or more downlink transmissions to the UE; and 4receiving the physical layer feedback in a higher layer communication from 5the UE” is anticipated by the UE that receives HARQ process identification information that indicates HARQ operation configured to be enabled or disabled (disabling feedback reporting) among the HARQ processes configured in the UE as spoken of on page 8, paragraph [0131].
Regarding claim 20, “configuring the UE to transmit the physical layer feedback based at least in 3part on one or more conditions at the UE” is anticipated by the UE of Figure 10 that configures the HARQ process based on the HARQ operation enabling indication information and controls the HARQ operation (determining physical layer feedback) for a downlink signal according to the configured HARQ process as shown in steps S1220, S1230 of Figure 12 and spoken of on page 8, paragraph [0135], as well as page 9, paragraph [0138], and page 13, paragraph [0188].
Regarding claim 21, “wherein the one or more conditions at the UE 2include one of more of: 3a physical layer indication that one or more of the downlink transmissions 4were unsuccessfully decoded, 5a physical layer indication that decoding failed for one or more feedback 6process identifications, 7a number of unsuccessful decoding attempts of one or more of the downlink 8 transmissions exceeds a threshold value, Attorney Docket No. PS095.01 (107922.1033)Qualcomm Ref. No. 202453 809a number of feedback processes for which decoding of an associated downlink 10transmission is unsuccessful exceeds a threshold number, 11a synchronization error at the physical layer of the UE, 12an expiration of a timer associated with physical layer synchronization, 13a timing associated with a periodic physical layer feedback report that is based 14at least in part on a propagation delay between the UE and the base station, 15or any combinations thereof” is anticipated by the UE of Figure 10 that configures the HARQ process based on the HARQ operation enabling indication information and controls the HARQ operation (determining physical layer feedback) for a downlink signal according to the configured HARQ process as shown in steps S1220, S1230 of Figure 12 and spoken of on page 8, paragraph [0135], as well as page 9, paragraph [0138], and page 13, paragraph [0188]; where feedback information for the downlink signal may be transmitted through the MAC CE (higher layer communication) including acknowledgment information (physical layer feedback) for the downlink signal as spoken of on page 13, paragraph [0189]; where the controlling of the HARQ operation is based on detection of packet propagation delay due to stalling in the error correction process (timing condition based on propagation delay) as a result of distance between the UE and base station/satellite as spoken of on page 7, paragraphs [0122]-[0123].
Regarding claim 22, “an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive one or more downlink transmissions from a base station via a wireless connection with the base station” is anticipated by a UE of the non-terrestrial network (wireless connection) of Figure 10 that receives, from a base station, HARQ operation enabling indication information (downlink transmission) for indicating whether to enable a HARQ process operation as shown in step S1210 of Figure 12 and spoken of on page 8, paragraph [0129]; where the UE also receives a subsequent downlink signal (downlink transmission) from the base station as spoken of on page 9, paragraph [0149]; where the UE 1600 of Figure 16 includes a controller 1610 (processor); and where the processor may execute instructions stored in a memory unit as spoken of on page 15, paragraph [0221].
Lastly, “determine physical layer feedback for the one or more downlink transmissions; and transmit the physical layer feedback in one or more higher layer communications with the base station, wherein the physical layer feedback is determined at a physical layer of a protocol stack at the UE that is a lower layer than one or more higher layers used to transmit the higher layer communications” is anticipated by the UE of Figure 10 that configures the HARQ process based on the HARQ operation enabling indication information and controls the HARQ operation (determining physical layer feedback) for a downlink signal according to the configured HARQ process as shown in steps S1220, S1230 of Figure 12 and spoken of on page 8, paragraph [0135], as well as page 9, paragraph [0138], and page 13, paragraph [0188]; where feedback information for the downlink signal may be transmitted through the MAC CE (higher layer communication) including acknowledgment information (physical layer feedback) for the downlink signal as spoken of on page 13, paragraph [0189].
Regarding claim 23, “wherein: the one or more higher layer communications include a medium access control (MAC) layer communication, and wherein the physical layer feedback is transmitted in a MAC control element (MAC-CE) that indicates feedback for one or more physical layer acknowledgment feedback processes” is anticipated by the UE of Figure 10 that configures the HARQ process based on the HARQ operation enabling indication information and controls the HARQ operation (determining physical layer feedback) for a downlink signal according to the configured HARQ process as shown in steps S1220, S1230 of Figure 12 and spoken of on page 8, paragraph [0135], as well as page 9, paragraph [0138], and page 13, paragraph [0188]; where feedback information for the downlink signal may be transmitted through the MAC CE (higher layer communication) including acknowledgment information (physical layer feedback) for the downlink signal as spoken of on page 13, paragraph [0189].
Regarding claim 24, “wherein the instructions are further executable by the processor to cause the apparatus to: receive, from the base station prior to the one or more downlink transmissions, configuration information that disables the physical layer feedback reports and that enables the higher layer communications for transmission of the physical layer feedback” is anticipated by the UE that receives HARQ process identification information (configuration information) that indicates HARQ operation configured to be enabled or disabled (disabling feedback reporting) among the HARQ processes configured in the UE as spoken of on page 8, paragraph [0131].
Regarding claim 25, “wherein the instructions are further executable by the processor to cause the apparatus to: identify that one or more conditions associated with the wireless connection indicate that the physical layer feedback is to be provided to the base station, wherein the physical layer feedback is transmitted responsive to the identifying” is anticipated by the UE of Figure 10 that configures the HARQ process based on the HARQ operation enabling indication information and controls the HARQ operation (determining physical layer feedback) for a downlink signal according to the configured HARQ process as shown in steps S1220, S1230 of Figure 12 and spoken of on page 8, paragraph [0135], as well as page 9, paragraph [0138], and page 13, paragraph [0188]; where feedback information for the downlink signal may be transmitted through the MAC CE (higher layer communication) including acknowledgment information (physical layer feedback) for the downlink signal as spoken of on page 13, paragraph [0189]; where the controlling of the HARQ operation is based on detection of packet propagation delay (wireless connection condition) due to stalling in the error correction process as a result of distance between the UE and base station/satellite as spoken of on page 7, paragraphs [0122]-[0123].
Regarding claim 26, “wherein the instructions are further executable by the processor to cause the apparatus to: disable, prior to the one or more downlink transmissions, physical layer reports of feedback for the wireless connection between the UE and the base station” is anticipated by the UE that receives HARQ process identification information that indicates HARQ operation configured to be enabled or disabled (disabling feedback reporting) among the HARQ processes configured in the UE as spoken of on page 8, paragraph [0131].
Regarding claim 27, “An apparatus for wireless communication at a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit one or more downlink communications to a user equipment (UE) via a wireless connection with the UE” is anticipated by a UE of the non-terrestrial network (wireless connection) of Figure 10 that receives, from a base station, HARQ operation enabling indication information (downlink transmission) for indicating whether to enable a HARQ process operation as shown in step S1210 of Figure 12 and spoken of on page 8, paragraph [0129]; where the UE also receives a subsequent downlink signal (downlink transmission) from the base station as spoken of on page 9, paragraph [0149]; where the base station 1700 of Figure 17 includes a controller 1710 (processor); and where the processor may execute instructions stored in a memory unit as spoken of on page 15, paragraph [0221]. 
“Receive a physical layer feedback report in a higher layer communication from the UE, wherein the physical layer feedback is associated with a physical layer of a protocol stack at the UE that is a lower layer than one or more higher layers of the protocol stack” is anticipated by the UE of Figure 10 that configures the HARQ process based on the HARQ operation enabling indication information and controls the HARQ operation (determining physical layer feedback) for a downlink signal according to the configured HARQ process as shown in steps S1220, S1230 of Figure 12 and spoken of on page 8, paragraph [0135], as well as page 9, paragraph [0138], and page 13, paragraph [0188]; where feedback information (feedback report) for the downlink signal may be transmitted through the MAC CE (higher layer communication) to the base station including acknowledgment information (physical layer feedback) for the downlink signal as spoken of on page 13, paragraph [0189].
Lastly, “retransmit one or more of the downlink communications to the UE based at least in part on the physical layer feedback report” is anticipated by the uplink feedback or HARQ feedback (feedback reporting) that is performed in relation to downlink transmission/retransmission on the PUCCH or the PUSCH as spoken of on page 6, paragraph [0101].
Regarding claim 28, “wherein the higher layer communication from 2the UE is a medium access control (MAC) layer communication that includes a MAC control 3element (MAC-CE) that indicates feedback for one or more physical layer acknowledgment 4feedback processes of the UE” is anticipated by the UE of Figure 10 that configures the HARQ process based on the HARQ operation enabling indication information and controls the HARQ operation (determining physical layer feedback) for a downlink signal according to the configured HARQ process as shown in steps S1220, S1230 of Figure 12 and spoken of on page 8, paragraph [0135], as well as page 9, paragraph [0138], and page 13, paragraph [0188]; where feedback information for the downlink signal may be transmitted through the MAC CE (higher layer communication) including acknowledgment information (physical layer feedback) for the downlink signal as spoken of on page 13, paragraph [0189].
Regarding claim 29, “wherein the instructions are further executable by the processor to cause the apparatus to: identify that one or more conditions associated with the wireless connection indicate that physical layer feedback is to be provided to the base station, wherein the physical layer feedback is received responsive thereto” is anticipated by the UE of Figure 10 that configures the HARQ process based on the HARQ operation enabling indication information and controls the HARQ operation (determining physical layer feedback) for a downlink signal according to the configured HARQ process as shown in steps S1220, S1230 of Figure 12 and spoken of on page 8, paragraph [0135], as well as page 9, paragraph [0138], and page 13, paragraph [0188]; where feedback information for the downlink signal may be transmitted through the MAC CE (higher layer communication) including acknowledgment information (physical layer feedback) for the downlink signal as spoken of on page 13, paragraph [0189]; where the controlling of the HARQ operation is based on detection of packet propagation delay (wireless connection condition) due to stalling in the error correction process as a result of distance between the UE and base station/satellite as spoken of on page 7, paragraphs [0122]-[0123].
Regarding claim 30, “wherein the instructions are further executable by the processor to cause the apparatus to: disable physical layer reports of the physical layer feedback prior to the one or 4 more downlink transmissions to the UE” is anticipated by the UE that receives HARQ process identification information that indicates HARQ operation configured to be enabled or disabled (disabling feedback reporting) among the HARQ processes configured in the UE as spoken of on page 8, paragraph [0131].
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Kunt et al. (U.S. 2020/0107371) (hereinafter “Kunt”).
Regarding claim 13, Hong teaches claim 11 as described above.  Hong does not explicitly teach “wherein the identifying comprises: receiving an indication from the physical layer that one or more of the downlink transmissions were unsuccessfully decoded, that indicates that decoding failed for one or more feedback process identifications, or that a number of unsuccessful decoding attempts of one or more of the downlink transmissions exceeds a threshold value”.
However, Kunt teaches a method for message transmission between a base station and a UE utilizing MAC CE communication where in response to the UE failing to decode (indication of downlink transmission unsuccessfully decoded) a received message from the base station, the UE transmits HARQ-NACK feedback in the UL to request retransmission as shown in Figure 9 and spoken of on page 4, paragraph [0042].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the feedback transmission in response to decoding failure as taught in Kunt to the feedback transmission process of Hong in order to further improve the reliability of the data communication by accounting for failures in decoding through feedback prompting data retransmission as spoken of on page 4, paragraph [0042] of Kunt.
Allowable Subject Matter
11.	Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467